Citation Nr: 9908736	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-11 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a status-post avulsion fracture of the right 
cuboid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which confirmed and continued a 20 percent 
evaluation for the service-connected residuals of a status-
post avulsion fracture of the right cuboid.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. The veteran's service-connected residuals of a status-post 
avulsion fracture of the right cuboid is manifested by 
objective evidence of limitation of motion of the right ankle 
in both plantar flexion and dorsiflexion with pain on all 
ranges of motion with fatigability on standing which is 
productive of a severe disability.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
residuals of a status-post avulsion fracture of the right 
cuboid have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5284 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 20 percent for the 
service-connected residuals of a status-post avulsion 
fracture of the right cuboid is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992). The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed. 
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. Additionally, after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1. However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. See 38 C.F.R. § 4.45.  
A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joints.  See 38 
C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.  
Service connection has been granted for residuals of a 
status-post avulsion fracture of the right cuboid and a 20 
percent disability evaluation has been assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that code, a 
20 percent evaluation is warranted for a moderately severe 
foot injury and a 30 percent evaluation requires a severe 
foot injury. 

II.  Factual Background

VA medical records, dating from January 1996 to February 
1998, pertinently reflect that a January 1996 X-ray of the 
right ankle revealed an area of lucency involving the talus; 
otherwise, the examination was unremarkable.  An April 1996 
VA hospitalization report reflects that the veteran was seen 
with complaints of instability and occasional giving out of 
the right ankle for which he underwent a right ankle 
arthroscopy.  During the procedure, the veteran was found to 
have had a large osteochondral defect and the veteran 
underwent debridement of synovium and drilling of the defect.  
Postoperatively, the veteran was placed in a splint, was sent 
to physical therapy, fitted with braces and was directed not 
to bear any weight on his right ankle for the following six 
weeks.  The veteran was given medication and was discharged 
as having right ankle pain.  In June 1996, it was noted that 
the veteran was still recovering from the surgery on his 
right ankle, was receiving physical therapy, and was unable 
to stand or walk for any length of time.  The veteran was to 
be re-evaluated in six weeks.  

An October 1996 VA orthopedic examination report reflects 
that there was no evidence of any swelling or deformity of 
the right ankle.  The veteran had plantar flexion of the 
right ankle from 0 to 38 degrees with dorsiflexion from 0 to 
7 degrees.  The veteran was diagnosed as having a fracture of 
the talus, with loss of range of motion in both dorsiflexion 
and plantar flexion.  The examiner noted that the veteran had 
been told that he had mild traumatic arthritis of the right 
ankle joint and that that was to be determined during an X-
ray of the joint.

During an October 1996 VA feet examination, the veteran 
complained that he was unable to stand for a long period of 
time, that he could not run or twist and that eversion caused 
pain.  On examination, it was noted that the veteran worked 
as a "body technician," drove a car and was unable to 
engage in any sports.  The veteran was able to stand and 
squat, but when he rose on his right toe and heel, he 
experienced pain.  The veteran had considerable pain on 
supination and pronation of the right side.  There was no 
evidence of any swelling, foot drop or secondary skin and 
vascular changes in the right ankle.  The veteran's gait was 
not antalgic in nature and he did not use a cane or walker 
for support.  An X-ray of the right ankle revealed mild 
articular surface irregularity at the medial right talus of 
chronic duration.  The impression of the examiner was a 
fracture of the talus and cuboid. 

In November 1996, it was noted that the veteran was still 
undergoing physical therapy for his right ankle.  In July 
1997, the veteran reported that he had difficulty bearing 
weight on his right ankle and that it would give out at 
times.  A December 1997 X-ray of the right ankle reflects 
that the veteran had a small joint effusion and 
osteochrodirits of the bone of the talus.

A February 1998 VA orthopedic examination report reflects 
that the veteran worked full-time at an automobile body shop 
and that he took four to five days off a month as a result of 
problems associated with his right ankle. He related that 
when he would stand for over an hour or two, his right ankle 
would ache.  The veteran reported that he was afraid to 
engage in any sports, and in the mornings, his ankle was 
stiff for about 30 minutes and then it would improve.  On 
examination of the right ankle, the veteran had dorsiflexion 
to 15 degrees and plantar flexion to 25 degrees, with pain on 
all ranges of motion.  The examiner also reported that the 
veteran would become stiff if he was up for an hour but that 
there was no evidence of any weakness, swelling, heat, or 
redness.  However, it was noted that the right ankle would 
become unstable.  The veteran felt that he had a lot of pain 
and that after about an hour or two, on a bad day, he would 
limp for a day or two and would become tired.  

During the February 1998 VA examination, the examiner noted 
that when the veteran experienced a flare-up with respect to 
his right ankle, he would have to sit down and not engage in 
any activity.  The report indicated that the veteran's right 
ankle problems were precipitated by excess standing or use 
and were alleviated by rest and heat.  The veteran indicated 
that he wore an elastic bandage on his right ankle a couple 
times a month for two to three days at a time.  There was no 
evidence of any dislocation, recurrent subluxation or 
inflammatory arthritis.  The examiner indicated that as a 
result of the veteran's right ankle, he could not engage in 
any fast activity and had to rest alot while he worked.  The 
examiner further noted that the veteran had minimal pain in 
every range of motion and that when he tried to push the 
right ankle beyond its range of motion (0 to 15 degrees in 
dorsiflexion and 0 to 25 degrees in plantar flexion), there 
was pain.  The veteran was also found to have been limited by 
pain and fatigue when he worked.  While the examiner noted 
that the veteran had limited dorsiflexion and plantar flexion 
with pain on range of motion, there was no evidence of any 
edema, effusion or guarding of movement.  The right ankle did 
not exhibit any callosities, breakdowns, unusual shoe wear, 
ankylosis or varus/valgus angulation.  An X-ray of the right 
ankle was found to have been normal.  The veteran was 
diagnosed as having a fracture of the right ankle, with 
limitation of motion and chronic pain.     


III.  Analysis

The Board finds that an increased rating to 30 percent is 
merited for the veteran's service connected residuals of a 
status-post avulsion fracture of the right cuboid.  In 
reaching such conclusion, the Board would emphasize that 
during a recent February 1998 VA examination, the veteran was 
found to have had chronic pain in the area of the right ankle 
with limitation of motion in both plantar flexion and 
dorsiflexion with pain on all ranges of motion.  In addition, 
it was noted that the service-connected residuals of a 
status-post avulsion fracture of the right cuboid prevented 
the veteran from standing or walking for sustained time 
periods and interfered with his work.  In this regard, the 
February 1998 VA examiner indicated that as a result of the 
pain in the right ankle, the veteran had to rest alot at work 
(he works full-time at a local automotive shop), and that he 
would have to take four to five days off of work a month as a 
result of service-connected disability.  As noted above 
functional impairment due to pain and fatigue must be 
considered.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 
at 206.  In view of the foregoing and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's service-connected residuals of a status-
post avulsion fracture of the right cuboid is productive of 
severe disability, which more closely approximates a 30 
percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (1998).  

The Board is unable to find that an evaluation greater than 
30 percent is merited for the veteran's service-connected 
residuals of a status-post avulsion fracture of the right 
cuboid. The Board is also unable to find that an increased 
rating is merited under the other applicable rating codes.  
In this regard, there is no objective medical evidence of any 
ankylosis of the right ankle or pes cavus (claw foot) such as 
to warrant a higher evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 and 5278, respectively.

The Board's decision is based primarily upon the applicable 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board points out, however, that in Floyd v. Brown, 9 Vet. 
App. 88, 96 (1997), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
nevertheless, is still obligated to seek out all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.

The Board notes that the recent evidence of record indicates 
that the veteran, despite his service-connected disability, 
has been able to work full-time as an auto body shop.  
Notwithstanding such complaints, there is no evidence of 
record demonstrating that the service-connected residuals of 
a status-post avulsion fracture of the right cuboid have 
caused marked interference with employment or necessitated 
frequent periods of hospitalization, beyond that already 
contemplated in previously assigned evaluations (as noted 
above, the veteran works full-time and has only been 
hospitalized on one occasion for his service-connected 
disability).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, 9 Vet. App. at 338- 339.


ORDER

A 30 percent evaluation for residuals of a status-post 
avulsion fracture of the right cuboid is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


